Ingraham, P. J. (concurring):
I concur in the reversal of the order appealed from.
The petition on which the writ was granted alleged that the prisoner was held under a commitment made by a judge of the Court of General Sessions of the Peace in the city and county of New York, upon an indictment charging the prisoner with the crime of burglary in the first degree upon an alleged plea of the prisoner of guilty of said crime; that the record disclosed that the crime of burglary in the first degree was never committed by the prisoner at the time and place charged in the indictment; that the prisoner did not plead guilty to the crime of burglary in the first degree before the said judge, but did state to the said judge facts showing that he had not committed the crime of burglary in the first degree. The return to the writ presented a copy of the judgment of the court of General Sessions committing the prisoner to imprisonment in the State prison at hard labor for the term of thirty years. To that return the relator filed a traverse stating that the prisoner was never tried for the crime and that he never pleaded guilty to said crime. The proceeding coming before the court on the petition, the return and traverse, there was submitted an extract from the minutes of the Court of General Sessions, from which it appeared that the prisoner on March 28, 1907, “ now pleads guilty of burglary in the first degree,” and that on April 4, 1907, on conviction of the prisoner by confession of burglary in the first degree, there was judgment that he be imprisoned in the State prison at hard labor for the term of thirty years; and a certified copy of the judgment of the court. It thus appears that this judgment was entered on a plea of guilty; but both in the petition and traverse the relator alleges that the prisoner did not plead guilty. It would appear, therefore, that if the question whether the prisoner did plead guilty could be inquired *552the relator would have heen entitled to have determined as a question of fact, and this court would not he justified in dismissing the writ and remanding the prisoner.
The writ of habeas corpus is regulated by the Code of Civil Procedure. By section 2016 it is expressly provided that a person is not entitled to either of the writs specified in the last section, namely, a writ of habeas corpus or a writ of certiorari, “where he has been committed, or is detained, by virtue of the final judgment or decree of a competent tribunal of civil or criminal jurisdiction.”
By section 2019 of the Code of Civil'Procedure it is provided that the petition must state that the prisoner was not committed and is not detained by virtue of any judgment, decree, final order or process specified in section 2016 of the act. Section 2020 provides that the writ must be granted unless it appears from the petition itself or the documents annexed thereto that the petitioner is prohibited by law from prosecuting the writ. Upon the return to the writ it appeared that the petitioner was held in a State prison in the State of New York upon a final judgment of the Court of General Sessions of the Peace of the city and county of New York, and under section 2032 of the Code, subdivision 2, it was the duty of the judge forthwith to remand the prisoner where it appeared that the prisoner was held under the final judgment of a court of this State. The sole question presented upon the return and the traverse to the return where it appeared that the prisoner was held under a final judgment was the jurisdiction of the court which granted the judgment and that necessarily depended upon the jurisdiction of the court as to the subject-matter of the' controversy and the person of the defendant. The prisoner was indicted for burglary in the first degree and was arrested and brought before the court in that indictment. He did not claim that the Court of General Sessions of the Peace for the city and county of New York had not by law jurisdiction to proceed against a person charged with burglary in the county of New York; that the grand jury impaneled in that court had not power to indict for the crime, and that the court had not power to try a person thus indicted who had been arrested and was before the court and upon either a plea of guilty or *553upon a conviction award judgment. Nothing appeared by the traverse to the return which affected the jurisdiction of* the court over the subject-matter of the' controversy before it or over the person of the defendant, and, therefore, the judge or court before whom the writ of habeas corpus was pending was required by the express provision of the Code to remand the prisoner and dismiss the writ. The regularity of the proceeding before the court; the guilt or innocence of the prisoner; the sufficiency of the evidence upon which the indictment had been obtained; the proceeding before the court where the plea of guilty was entered; these were all matters into, which neither the judge nor the court could inquire. The one controlling fact was that this prisoner was detained under the final judgment of the court of competent jurisdiction, and upon that fact appearing the writ of habeas corpus had served its purpose, the cause of the detention of the prisoner had been ascertained as the final judgment of a court of competent jurisdiction, and any proceeding to review that judgment or determine whether or not it was justified was to be determined in another and proper proceeding.
It is an elementary rule that “ where the court has jurisdiction of the parties and the subject-matter in the particular case, its judgment, unless reversed or annulled in some proper proceeding, is not open to attack or impeachment, by parties or privies, in any collateral action or proceeding whatever ” (Black Judg. §.245); and “the rule against collateral impeachment applies to every judgment, order, decree, or judicial proceeding, of whatever species, that is not ■ absolutely void. If 'the judgment is void on its face it is of course a mere nullity and of no avail for any purpose, and this maybe urged against it whenever it is brought in question. But otherwise, whether it be regular or irregular, correct or erroneous, valid or voidable, it is not subject to collateral attack.” (Id. §246.) And this rule applies in a proceeding upon a writ of habeas corpus, as “ a proceeding of this nature is undoubtedly a collateral attack upon the judgment; and exceptional as the remedy is, and beneficient as is the purpose it subserves, there is no good reason for permitting it to be made the vehicle for objections to the judgment or sentence which could not be urged against it *554in any .other collateral proceeding. ” (Id. §254.) “ lithe ques- * tion is upon the judgment of a court of competent jurisdiction, the petitioner in habeas corpus cannot impeach it on the ground of any error or-irregularity in the proceedings or sentence of the court which does not go to the extent of impairing or taking away its power or jurisdiction to act in the case. ” (Id. § 255.) And in cases cited by the author it has been held: “Nor can advantage be taken in this manner'of a defect in the verdict, although it would be sufficient to cause the reversal of the judgment on appeal or writ of error; nor of any errors made by the court in granting*, modifying or setting aside orders in criminal cases; nor of any errors alleged to have been committed in the determination of questions arising on a motion in arrest of judgment * * *. It is the same of irregularities in the proceedings. On habeas corpus there can be no inquiry into a defective or irregular selection of the grand jury;, nor whether the indictment upon which the judgment was given, being reg- ' ular on its face, was ever in fact found by a grand jury. * * * Nor of the fact that the court pronounced judgment upon a verdict on a charge of felony during the enforced absence of the petitioner in jail.” (Id. § 255.) It is also a settled rule that “if the record shows the facts necessary to confer jurisdiction, or recites that jurisdiction did in fact attach, its averments are final and conclusive in every collateral proceeding, and cannot be contradicted by any extraneous evidence. * - * The' record is conclusively presumed to speak the truth, and can be tried only by inspection.” (Id.§ 213, and cases there cited.) There is but one exception to this rule as to the verity of recitals in the judgment or record of the court.' Where the recitals allege facts essential to sustain the jurisdiction of the court either over the subject matter of the controversy or person of the defendant and where the judgment is attacked for lack of jurisdiction in one of these essential particulars, the existence of the facts necessary to confer jurisdiction upon the court can be attacked.' But, as I understand the rule, in every other particular the statements in the record are not open to collateral attack. The record presented in this case establishes the fact that the Oourt-of General Sessions had jurisdiction over the subject-matter of the controversy and over the *555person of the defendant. His plea of guilty is entered on the record and the fact of that plea is not open to controversy in this proceeding. Upon his plea of guilty the court was required to appoint a time for pronouncing judgment (Code Crim. Proc. § 471) and when the defendant appears for "judgment, if no sufficient cause was shown as provided in section 481 of the Code of Criminal Procedure, the court must thereupon render judgment (Code Crim. Proc. §§ 480, 482). A judgment was, therefore, rendered which then became a final judgment of a court of competent jurisdiction and which under the provisions of the Code of Civil Procedure before cited required the court to dismiss the writ and remand the prisoner.
I, therefore, concur in the reversal of this order.
Latjghlin, J., concurred.
Order reversed, writ dismissed and prisoner remanded to the custody of defendant. Motion to dismiss appeal denied. Orders to be settled on notice.